Citation Nr: 0825198	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  98-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling prior to September 6, 2002.

2.  Evaluation of PTSD, rated as 50 percent disabling from 
September 6, 2002.

3.  Entitlement to an effective date prior to March 10, 1997 
for the grant of service connection for PTSD to include 
whether the December 1991 decision should be reconsidered.

4.  Entitlement to a disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1975 and from May 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the New 
York, New York Department of Veterans Affairs (VA) Regional 
Office (RO).  

A hearing was conducted by the undersigned Veterans Law Judge 
of the Board at the RO in January 2000.

The issues of entitlement to an effective date prior to March 
10, 1997 for the grant of service connection for PTSD to 
include whether the December 1991 decision should be 
reconsidered and entitlement to a disability rating based on 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to September 6, 2002, the veteran's PTSD was 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, family 
relationships, impairment in impulse control, and impairment 
in establishing and maintaining relationships.
 
2.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent disabling 
for PTSD prior to September 6, 2002 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic 
Code (DC) 9411 (2007).

2.  The criteria for an evaluation of 70 percent disabling 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
        
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the veteran is challenging the disability evaluation 
and effective date assigned following the grant of service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

			Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  The AOJ has assigned a staged rating.  The Board 
does not agree.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

Evaluation of PTSD, rated as 30 percent disabling prior to 
September 6, 2002.

In the present claim, the veteran seeks a disability rating 
in excess of 30 percent disabling for PTSD prior to September 
6, 2002.  As will be explained below, the Board finds that 
the evidence supports a higher evaluation.  

A July 1996 statement issued by J.H.P noted that the veteran 
attempted suicide in 1976 and that he had rage so intense 
that initially it obscures any other symptom of PTSD.  It was 
noted that the veteran rage served to mask underlying 
depression and that his high levels of anxiety created 
sufficient confusion in thought processes.  The veteran 
reported to J.H.P. that he was isolated and remained 
cloistered in his apartment particularly during warm weather.  
He also reported that he rarely ventured outside except to go 
to work.  The examiner noted that the veteran's ability to 
sustain inter-personal relationships was seriously impaired 
by his low level maturity and that he ceased to mature 
developmentally since service.  The veteran reported 
nightmares and the inability to trust others.   

In an April 1997 compensation and pension examination, it was 
noted that the veteran was plagued by flashbacks, nightmares 
and dreams.  The examiner noted that the veteran was not 
hallucinated, psychotic or delusional.  However, it was noted 
that the veteran's mood and affect were depressed and that he 
admitted to suicidal ideation but denied them at that time.  
The examiner noted that the veteran seemed easily confused, 
startled and hypervilgilant.  Insight was noted as 
superficial and judgment only fair.  It was further noted 
that the veteran was considered unemployable at that point 
due to the severity of his symptoms including secluiveness 
and isolation.  The veteran was given a GAF score of 40.

In a September 1998 compensation and pension examination, the 
veteran reported that he was recently fired from his job and 
that his relationship with his daughter had improved.  The 
examiner noted that the veteran displayed poor hygiene and 
marginal grooming.  No speech impediment was noted.  It was 
also noted that the veteran appeared to be logical and 
focused at all times.  The veteran described his mood as 
depressed during the examination and he described himself as 
a loner who attempts to avoid contact with others for fear of 
conflict.  The examiner diagnosed the veteran with dysthymic 
disorder and noted that the veteran reported a number of PTSD 
symptoms but it was questionable if he met the full criteria 
for a diagnosis of PTSD.  A GAF score of 52 was noted.  

In October 1998, J.H.P issued a statement noting that the 
veteran experienced prolonged and severe impairments in 
social and occupational areas.  It was noted that PTSD had 
caused the veteran's divorce and severe disruption in the 
veteran's relationship with his child.  The examiner noted 
that although the veteran had periods of productive and 
monetarily rewarding employment, these episodes had been 
brief.  J.H.P noted the veteran's symptoms of PTSD included 
periods of depression and anxiety, poor impulse control, 
problems sleeping, and poor coping skills and overreacting.  

A June 1998 examination noted that the veteran was living 
alone and had nightmares.  The veteran reported during this 
examination that he had learned to control his flashbacks.  
An impression was given of PTSD with depression, insomnia and 
obesity.  It was noted that the veteran's mental status was 
significant for moderately severe depression without suicidal 
or homicidal ideation, plans or attempts.  The examiner noted 
that the veteran did not manifest any clinical evidence of 
perceptual or thought disturbances.  His cognition, judgment 
and insight were deemed fair.  

A July 1998 examination noted that the veteran was moderately 
depressed with mild anxiety.  Cognition, judgment and insight 
were noted as fair.  

In a November 1998 examination it was noted that the veteran 
was groomed and had a neutral mood.  The examiner noted that 
the veteran did not manifest any clinical evidence of 
psychotic symptoms and that his cognition, judgment and 
insight were fair.  It was also noted that no vegetative 
symptoms of depression or anxiety were elicited.  A GAF score 
of 60 was noted.  

The veteran was afforded another compensation and pension 
examination in June 1999.  During this examination, the 
veteran reported feeling depressed.  The examiner noted that 
the veteran's hygiene, behavior and memory were adequate and 
that there were no signs of organicity.  The examiner noted 
that he did believe that the veteran suffered from PTSD and 
that he was moderately to severely psychiatrically disable.  
The examiner noted that the veteran's IQ was above average 
and that he was socially isolated although he had one friend.  
The examiner further noted that the veteran would probably be 
employable in the future.  A GAF score of 55 was noted and 
the veteran was deemed competent to take care of his affairs.  

An April 2000 letter by J.H.P. reiterated that the veteran 
experiences prolonged and severe impairments in social and 
occupational areas, and that the PTSD had caused the 
veteran's divorce and disruption in the veteran's 
relationships with others.  It was further noted that the 
veteran lived a life of social alienation.  

Based on the evidence presented, the Board finds that a 70 
percent evaluation for PTSD prior to September 6, 2002 is 
warranted.  A 70 percent disability rating contemplates 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or the inability to establish and maintain 
effective relationships. 

The evidence shows that prior to September 6, 2002, the 
veteran's PTSD was manifested by impairment in social and 
occupational areas, depression, impaired impulse control and 
the inability to establish and maintain effective 
relationships.  It was noted in July 1996 that the veteran 
had rage so intense that initially it obscures any other 
symptom of PTSD.  In April 1997 the veteran was given a GAF 
score of 40 and it was noted that he was considered 
unemployable at that point due to the severity of his 
symptoms including secluiveness and isolation.  At his August 
1998 hearing the veteran reported that he was irritable and 
that such came when he is unable to get his point across to 
someone.  In the September 1998 compensation and pension 
examination, the veteran described himself as a loner who 
attempts to avoid contact with others for fear of conflict.  
The veteran reported that he had his groceries delivered to 
his home to avoid going out.  The veteran also reported that 
he avoids forming relationships with others especially with 
females.  The veteran noted that he was unemployed and that 
he had been fired two separate times as a result of conflict 
with supervisors.  The examiner noted that the veteran 
displayed poor hygiene and marginal grooming.  The June 1999 
compensation and pension examination noted that the veteran 
lived a life of social isolation although he had one friend.  
J.H.P noted in April 2000 that the veteran lived a life of 
social alienation and experienced prolonged and severe 
impairments in social and occupational areas.  

In light of the above, the Board is unable to conclude that 
the veteran was only 30 percent disabled prior to September 
6, 2002.  The Board notes that during this period, the 
veteran did attend graduate school.  However, the evidence 
shows that despite this, the veteran continued to report 
depression and social isolation.  Although the veteran was 
consistently given GAF scores between 51-60 during his 
September 1998, November 1998 and June 1999 examinations, a 
GAF score of 40 was noted in April 1997.  The Board finds 
that the veteran exhibited occupational and social 
impairment, with deficiencies in most areas such as work, 
family relations, or mood; impaired impulse control and the 
inability to establish and maintain effective relationships 
prior to September 6, 2002.  These findings justify an 
evaluation of 70 percent disabling for PTSD.  

Evaluation of PTSD currently rated as 50 percent disabling.

The veteran also seeks a disability rating in excess of 50 
percent disabling for PTSD after September 6, 2002.  As will 
be explained below, the finds that the evidence supports a 
higher evaluation.  

To warrant a higher rating higher than 50 percent disabling 
for PTSD the veteran must show occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.  

In the veteran's most recent compensation and pension 
examination conducted in December 2006, it was noted that the 
veteran had a history of violence such as road rage and that 
he attempted suicide by firing a gun into his face but he 
missed.  The veteran reported nightmares, flashbacks, 
hypervigilance, easy startle reflex, depression with 
diminished interest, poor energy, poor sleep, poor 
concentration and difficulty trusting people.  At that time, 
the veteran worked as a technical writer and was able to 
function on a contract basis.  It was noted that the veteran 
isolated himself from friends and family, and that he spent 
most of his free time at home reading or writing.  Mental 
examination showed depressed mood, normal thought process and 
thought content, no suicidal or homicidal ideation, and fair 
impulse control and insight and judgment.  The examiner noted 
that the veteran appeared to be quite isolative.  A GAF score 
of 40 was given.  The examiner further noted that the 
veteran's PTSD causes occupational and social impairment with 
deficiencies in most areas such as work, family 
relationships, mood and thinking.  It was further noted that 
the PTSD caused sporadic suicidal ideations, impairment in 
impulse control such as road rage, neglect in personal 
appearance and hygiene, and impairment in establishing and 
maintaining relationships. 

In May 2006, R.D.W. noted that the veteran PTSD symptoms 
included intense psychological distress and moderate-severe 
reactivity to internal and external cues of previous trauma, 
avoidance of any stimuli associated with previous trauma, 
lack of trust in others leading to isolation and relationship 
difficulties, pervasive hypervigilance, depressed and 
irritable mood, general anxiety, sleep disturbance, and 
dissociative eating.  R.D.W. noted that the veteran's 
symptoms interfered with his ability to engage in a variety 
aspects of daily life.  

Also in May 2006, P.G. noted that the veteran had been in 
psychotherapeutic treatment with him from June 2004 to 
January 2006 and that the veteran showed a lack of trust in 
any protective environment.  It was further noted that the 
veteran showed some improvement but his new job caused things 
to change.  As a result, the veteran's depression caused a 
decline in grooming, hopelessness, distrust in others, and 
sleepless nights filled with rage fantasies.  P.G. noted that 
anxiety and agitation are a way of life for the veteran and 
that as a result he lives in isolation except during working 
hours.  It was further noted that the veteran uses electric 
light only when necessary for bathing, cooking, or house 
cleaning, and that darkness has become his only friend.  

In a November 2003 compensation and pension examination, the 
veteran reported nightmares and bad dreams.  It was noted 
that he was hypervigilant and startles at loud noises.  It 
was noted that the veteran was able to work full time but 
isolated himself and has problems in his relationships.  The 
veteran was given a GAF score of 45, indicating moderate to 
severe symptoms.  The veteran was found to be competent.  

An April 2003 statement issued by M.A.C. noted that the 
veteran's PSTD symptoms included depressed mood, intermittent 
explosiveness and rage, impaired sleep, flashbacks and issues 
with compulsive eating.  Difficulty with maintaining 
relationships, especially with his daughter, was also noted.  
Also in April 2003, L.C.E. submitted a statement discussing 
the veteran's difficulty with personal relationships, 
including his daughter.  In September 2002, the veteran 
complained of increased feelings of depression.  

The Board finds that an evaluation of 70 percent disabling is 
warranted for PTSD.  The evidence shows that the veteran was 
given a GAF score of 40 during his December 2006 compensation 
and pension examination.  That examination showed that the 
veteran isolated himself from friends and family, he showed 
depressed mood, and that he had occupational and social 
impairment with deficiencies in most areas such as work, 
family relationships, mood and thinking.  It was further 
noted that the PTSD caused sporadic suicidal ideations, 
impairment in impulse control such as road rage, neglect in 
personal appearance and hygiene, and impairment in 
establishing and maintaining relationships.  The December 
2006 examination is relatively consistent with the prior 
examinations including the November 2003 compensation and 
pension examination which noted that the veteran was able to 
work full time but isolated himself and has problems in his 
relationships.  P.G. noted that anxiety and agitation are a 
way of life for the veteran and that as a result he lives in 
isolation except during working hours.  Statements submitted 
by M.A.C. and L.C.E. noted that the veteran's difficulty with 
personal relationships, including his daughter.  The evidence 
reflects that the veteran's PTSD is manifested by 
occupational and social impairment; depression; impaired 
impulse control; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and the 
inability to establish and maintain effective relationships.  
Thus, the Board finds that the veteran's PTSD more nearly 
approximates the criteria for a 70 percent evaluation.

However, the Board notes that an evaluation in excess of 70 
percent disabling is not warranted at any time in this case.  
The evidence does not show total occupational and social 
impairment.  The December 2006 examination noted that the 
veteran does not have persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for the names of close relatives or his own name.  
Moreover, the Board has been presented with conflicting GAF 
scores.  The Board concedes that the most recent GAF score 
was 40.  However, the evidence regarding whether the veteran 
has a total disability has been inconsistent.  Although we 
are denying a 100 percent disability rating, we are remanding 
to determine if the veteran's is entitled to TDIU.  
Accordingly, the Board finds that an evaluation in excess of 
70 percent is not for application.


ORDER

An evaluation of 70 percent disabling for PTSD prior to 
September 6, 2002 is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

An evaluation of 70 percent disabling for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  


REMAND

Service connection for PTSD was denied in December 1991.  At 
that time, the AOJ noted that service from 1976 to 1977 had 
not been verified.  Furthermore, there was a notation on the 
3101 that the military records were with the Army Board of 
Corrections of Military records in Washington DC.  It is not 
clear that VA has obtained the complete service records, to 
include personnel and medical records from 1976 to 1977.  
Although there is a DD-215, such is dated after the 1991 RO 
decision.  We do not know if the information contained in the 
DD 215 was contained in the service records that were not 
available.  In light of the revision to 38 C.F.R. § 3.156 and 
the holding of the Court in Vigil v. Peake, No. 05-3246, 2008 
WL 365898 (Ct. Vet. App. February 12, 2008), this issue is 
remanded. 

Thus, depending on the facts, the veteran could be assigned 
an effective date as far back as his original claim or the 
date on which entitlement arose, whichever is later, if § 
3.156(c) ultimately is deemed to be applicable in this case.  
If § 3.156(c) ultimately is deemed applicable here, the duty 
to assist would require not only the development of evidence 
regarding the degree of disability associated with the 
veteran's PTSD, but also the development of evidence 
regarding when the veteran first suffered from PTSD or the 
extent to which he suffered from PTSD prior to the date of 
his claim to reopen.  See 38 U.S.C. § 5103A(a)(1) (requiring 
the Secretary to "make reasonable efforts to assist a 
claimant by obtaining evidence necessary to substantiate" 
the claim); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 
(2006); 38 C.F.R. § 3.159(c) (2005).   

Regarding the veteran's claim for TDIU, the Board has 
assigned a higher evaluation for the veteran's PTSD 
disability.  However, additional development is needed before 
the Board can adjudicate the TDIU claim.  The law provides 
that a TDIU may be granted upon a showing that the veteran is 
unable to secure or follow a  substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  The 
Board observes that further development may provide evidence 
in support of the claim for TDIU. 

Accordingly, the case is remanded for the following:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied 
concerning the claim for TDIU.  

2.  The RO should obtain all service 
personnel and medical records.  If the AOJ 
obtains service records that justify 
reconsideration to the prior decision, the 
AOJ should obtain a medical opinion that 
determines when the veteran first had 
PTSD.

3.  The RO should obtain all employment 
information dated since 1991 to determine 
the veteran's work history by date.  The 
veteran should be given a Form 21-8940 or 
any other applicable forms.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


